DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-5, 8-10, 12-13 and 15 in the reply filed on 06/24/2022 is acknowledged.
Claims 6-7, 11, 14, 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/24/2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al (US 2003/0001139) in view of Sameuls et al (US 2006/0237451) and Ishii et al (US 2011/0275743). 
Regarding claims 1-3, 5, 8 Nagano discloses an ovenware (par. 0063, microwave cooking pan) is molded from a resin composition liquid crystal polyester resin and a talc filler (abstract, para 0002), an amount of talc filler is at least 55 parts by mass but not more than 100 parts by mass per 100 parts by mass of the liquid crystal polyester resin (abstract). Examples of the inorganic filler in the form of plate include, but are not limited to, talc and the average size of the inorganic filler is from 5-20 microns (para 0051-0052). The compounding proportion of the inorganic filler in the form of fiber is from 10 to 70 parts by weight based on 100 parts by weight of a liquid crystal polyester resin (para 0053). 
However, Nagano does not disclose a container portion and a handle portion and a capacity of the ovenware is at least 500 mL but not more than 6L, and a wall thickness of the container portion is at least 0.3 mm but no more than 5mm and deflection temperature under load of the resin composition is 270C or higher. 
Whereas, Sameuls discloses an ovenware having a container portion and a handle portion and a wall thickness of the container portion is at least 0.3 mm but no more than 5mm (par. 0072).  Ishii discloses a capacity of the ovenware is at least 1L but not more than 6L (par. 0173 and par. 0175). 
 It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Nagano disclose ovenware having a container portion and handle portion and a wall thickness of the container portion is at least 0.3 mm but no more than 5mm as taught by Sameuls and a capacity of the ovenware is at least 1L but not more than 6L as taught by Ishii in order to have the specific ovenware suitable for user need and end use applications. 
Although Nagano in view of Sameuls and Ishii does not disclose deflection temperature under load of the resin composition is 270C or higher, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Nagano in view of Sameuls and Ishii meets the requirements of the claimed product, Nagano in view of Sameuls and Ishii clearly meet the requirements of present claim resin composition. 
Regarding claims 5, 10, 13 As Nagano in view of Sameuls and Ishii discloses resin composition comprising liquid crystalline polyester resin and a talc filler in claimed amount, it therefore would be obvious that resin composition would intrinsically have the claimed bending strength of 20 MPa or more. 

Claim(s) 4, 9 and 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al (US 2003/0001139) in view of Sameuls et al (US 2006/0237451) and Ishii et al (US 2011/0275743) as applied to claim 1, further in view of Muruouchi et al. (US 2011/0089371). 
Regarding claims 4, 9, 12 Nagano fails to disclose that the resin composition contains a titanium oxide filler present in an amount of 1-15 parts by mass with respect to 100 parts by mass of the liquid crystalline composition.
Whereas, Murouchi discloses liquid-crystal polyester resin composition which comprises 100 parts by mass of a liquid-crystal polyester, 15 to 60 parts by mass of talc having a number-mean particle diameter of 10 to 50 .mu.m (abstract).  A liquid crystal polyester resin composition further comprising, based on 100 parts by mass of the liquid crystal polyester, 6 to 20 parts by mass of titanium oxide (para 0034). 
It would have been obvious to one ordinary skill in the art at the time the invention was made to include 6-20 parts by mass of titanium dioxide of Murouchi in the resin composition of Nagano motivated by the desire to improve the effect of a reduction in the number of exfoliations from the surface of the molded article due to an improvement in surface transferability (para 0062). 
Regarding claim 15 As Nagano in view of Sameuls and Ishii discloses resin composition comprising liquid crystalline polyester resin and a talc filler in claimed amount, it therefore would be obvious that resin composition would intrinsically have the claimed bending strength of 20 MPa or more. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONAK C PATEL/Primary Examiner, Art Unit 1788